 FARAH MANUFACTURING CO.601Farah Manufacturing CompanyandEl Paso DistrictJoint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO. Cases 28-CA-1977 and28-CA-1886December31, 1970DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn May 6, 1970, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedismissed.Thereafter,Respondent, theGeneralCounsel, and the Charging Party filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified below.1.The Trial Examiner found, and we agree, thatRespondent unduly restricted the organizationalrights of employees to engage in oral union solicita-tionbymaintaining ruleswhich prohibited allsolicitation in any working area of the plant duringnonworking time and which further denied employeesaccess to any work areas other than their own duringrest periods. The Trial Examiner's conclusion thatRespondent thereby violated Section 8(a)(1) of theAct rests on the well-established principle that, absentspecial circumstances not here claimed, employersmay not lawfully forbid employees from using theirown time to solicit for union organizational purposeson plant premises. The Trial Examiner did not,however, pass on whether that principle is alsoapplicable to Respondent's extension of its ban to thesigning of union authorization cards in working areasduring the employees' free time. Rather, he assumed,"without deciding, that the [union authorization]cards may be classified as union literature.. . ." Asthe Charging Party's exceptions point out, this castsdoubt on whether the presentation to an employee ofa union authorization card for signature, in the courseof oral solicitation, is an act of "literature distribu-tion," rather than an act of "solicitation" within themeanings of the Board's relevant standards. Thedistinction is a meaningful one in terms of legal effect.Greater latitude is accorded employees to engage insolicitation activity on plant premises than is accord-ed for the distribution of literature. The latter activitymay properly be forbidden in working areas evenwhen engaged in on the employees' free time "becauseitcarries the potential of littering the employer'spremises, [and thus] raises a hazard to productionwhether it occurs on working time or nonworkingtime." iAs above noted, however, solicitation issubject to clearly lawful regulation and restraint by anemployer only if the solicitation takes place on theemployees' worktime.In this case Farah's testimony plainly reveals thatRespondentimproperlyequatesthegeneral"distribution" of authorization cards or organization-al leaflets with the situation where an employee, in thecourse of oral solicitation, asks another employee tosign an authorization card and submits the card forsignature.We note, for example, that Farah explainedreprimands administered to employees engaged inorganizational efforts in the shipping room as beingprompted by the fact that "they [the employees] wereactuallytrying to get people to sign in the working areaswhere they are not permitted to do any kind ofsoliciting."(Emphasis supplied.) And, it was admit-tedly in the context of this view of employee rightsthatFarah told Respondent's vice president to"advise the people they could not distribute cards inworking areas at any time."It is true, of course, that as a matter of dictionarydefinition, a union authorization card, because it is inwritten form, may be regarded as "literature." But asthe Board has had occasion to comment, any analogywhich, in terms of legal effect, equates the solicitationof signatures on authorization cards with the distribu-tion of union literature, amounts to an attempt "toexploit a semantic gambit."2 Such an assumptionignores the real distinction between the two types oforganization techniques which form the backdrop fortheBoard's decisional rules in this area. Unionliterature is aimed at informing employees aboutunionmatters and/or propagandizing about thevirtues of unionization, and its distribution contem-Stoddard-Quirk Manufacturing Co,138 NLRB 615, 6192SeeStoddard-Quirk Manufacturing Co, supra, p620, fn 6187 NLRB No. 83 602DECISIONSOF NATIONALLABOR RELATIONS BOARDplates that thematerialwillvery probably bediscarded by the recipient once the message is read.The purpose of the authorization card, however, is toprovide tangible evidence of effective solicitation, anda request that an employee affix his signature to anauthorization card really completes the act of solicita-tion. The presentation of an authorization card to anemployee for signature in the course of oral solicita-tion is therefore necessarily an integral and importantpart of the , solicitation process.And the card'sdelivery to an employee by the solicitor-prompted,as it usually is, by the solicited employee's oraldeclaration of interest-normally contemplates signa-ture upon receipt and the card's return to thesolicitor.3In light of the foregoing, it follows that Respon-dent's view of its employees' "signing-up" of others asan act of literature distribution has no legal merit andthat its maintenance of a rule banning such activity, aswell as oral solicitation, in working areas duringnonwork timeis inviolation of Section 8(a)(1) of theAct.We so find, and shall amend the RecommendedOrder of the Trial Examiner accordingly.2.We disagree with the Trial Examiner's dismissalof that part of the complaint which alleges Respon-dent maintained an unduly broad no-distribution rulewhich, as applied to union literature, prohibitedemployee distribution of such literature on off-dutytime during the plant workday in any part of the plantpremises.As noted by the Trial Examiner, Farah admittedthat Respondent had "always prohibited distributionfor any reason, regardless of what the reason is,during working hours.. . ." The Trial Examiner didnot, however, find this prohibition to be violative ofthe Actsince, in his view, "there is no evidence thatthe rule, as expressed by Farah was, either in terms, orsubstance, ever communicated to any employee." Wetake a contrary view of the evidentiary facts.As the Trial Examiner's Decision points out,Respondent has never issued any written plant rules.It has, rather, regulated the conduct of its employeesthrough oral rules. As appears from Farah's testimo-ny, information concerning the content and operativescope of its rules is imparted to its supervisors who arecharged with the duty of both making the rules'requirements known to employees and enforcingthem in the event of breach. Although no employee9Whollydistinguishable,of course,isthe situation where a unionproponent engages in wholesale distribution of union authorization cards4Member Fanning would find that such a rule by its mere existenceserves as an unlawful restriction on employee rights and consequently, hewould find the rule violative of Section 8(a)(l) of the Actregardless ofwhether or not it had been actually communicated to employees5N L R B v.Harold Miller,et al,341 F 2d 870, 874 (C A 2), enfg 148NLRB 1579fi C.fG C Murphy Company,171 NLRB No 45CfLexington Metal Products Company,166 NLRB 878 at 880was called to testify on this subject, it is reasonable toinfer, and we find, that Respondent's rule relating tothe distribution of literature was, like its other plantrules, in fact made known to the employees. Such aninference is in our judgment especially valid where, ashere,Respondent has chosen to rely upon word ofmouth contact between management personnel andemployees as the means of communicating its plantrules to employees.4It cannot be gainsaid that the generalized referenceto "working hours" renders the precise scope of therule ambiguous. But, as has been judicially stated,"the risk of ambiguity must be held against thepromulgator of the rule rather than against theemployees who are supposed to abide by it."5 Here,the terms of the rule as stated may readily beunderstood as prohibiting the distribution of unionliterature by employees on their own time in any partof the plant premises, including nonworking areas,during the course of the working day.6 No justifica-tion for so broad a restriction on the exercise of theemployees'organizational rightswas claimed orproved.Accordingly, the restriction constitutes anunlawful restraint on employee statutory rights. Asthemere maintenance of the rule itself serves toinhibit the employees' engaging in otherwise protect-ed organizational activity,7 the finding of a violationisnot precluded by the absence of specific evidencethat the rule was invoked as of any particular dateagainst any particular employee.8For all the foregoing reasons, we conclude that bymaintaining an unduly broad no-distribution rulewhich employees may reasonably construe as prohib-iting the distribution of union literature in nonworkareas during nonwork time, Respondent violatedSection 8(a)(1) as alleged.9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, FarahManufacturing Company, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as herein modified:1.Insert the following in paragraph 1(b) of the"Farah testified that he had advised supervisors to "turn their backs" ifthey saw employees engaging in union solicitation or distribution activityinnonworking areas He admitted, however,that information about therules'relaxation for purposes of permitting union activity was neverexpressly communicated to employees9Chairman Miller disagrees with the majority on this issue In his view,the Trial Examiner correctly concluded that the oral no-distribution rulewas not communicated to any employees, and finds no basis in the recordfor any contrary inference Accordingly, he would dismiss this part of thecomplaint allegation FARAH MANUFACTURING CO.603Recommended Order immediately after the words"orally soliciting any other employees":and/or obtaining the signatures of employees onunion authorization cards,2.Substitute the following for paragraph 1(e) ofthe Recommended Order and reletter paragraph 1(e)accordingly.Maintaining a rule which prohibits employees,when they are on off-duty time, from distributingunionliterature in nonworking areas.3.In fn. 57 of the Trial Examiner's Decisionsubstitute "20" for "10" days.4.Substitute the attached Appendix for the TrialExaminer's Appendix.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any othermanner interfere withany employee's exerciseof any such rights.WE WILL NOTmaintaina rule which prohibitsemployees while they are on off-duty time fromdistributing literature in nonworking areas.The National Labor Relations Board has foundthat we discriminated against Adan Gonzales bydischarging him, in violation of the NationalLabor Relations Act, because he engaged in unionactivity,and has ordered us to offer him fullreinstatement to his former job, or if that job nolonger exists, to a substantially equivalentjob, andto reimburse him for any loss of pay he may havesuffered because of such discrimination.WE WILL offer Adan Gonzales such reinstate-ment, and reimburse him for his loss of pay,together with interest thereon, in accordance withthe Board's Order.FARAH MANUFACTURINGCOMPANY(Employer)After a hearing at which all sides had an opportunitytopresent evidence and state their positions, theNational Labor Relations Board found that we haveviolated the National Labor Relations Act and hasordered us to post this notice.The Act gives employees the following rightsTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise discrimi-nate against any employee because such employeehas exercised any of such rights.WE WILL NOT establish, maintain, or apply anyrule prohibiting or preventing any employee fromorally soliciting any other employee on ourpremises and/or obtaining the signatures ofemployees on union authorization cards, duringtime neither is working nor required to be working,to become or remain a member of, or support, orbe active in any union, or from discussing suchactivity,membership in, or support of any unionduring such time.WE WILL NOT ask any employee any questionsabout the exercise of any rights given him by theAct in any manner that might interfere with suchexercise.DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 7011 Federal Building and U.S. Courthouse,500 Gold Avenue, SW., P.O. Box 2146, Albuquerque,New Mexico 87101, Telephone 505 -843-2507.DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner. The issues in thisproceeding are whether Farah Manufacturing Company(herein theRespondent or Company) discharged anemployee, Adan Gonzales, because of his union activities,thus violating Section 8(a)(1) and (3) of the National LaborRelations Act (herein the Act)'; and whether it violatedSection 8(a)(1) of the Act by (1) interrogating employeesconcerning their union activities, (2) by promulgating,maintaining, and enforcing a rule prohibiting its employeesfrom engaging in "discussion and solicitation for union129 USC151,etseq 604DECISIONS OF NATIONALLABOR RELATIONS BOARDactivity," and in "distribution of union literature," at anytime on its property, and (3) by promulgating, maintaining,and enforcing a rule prohibiting "nonemployees" (unionorganizersnot in its employ) from engaging in suchsolicitation and distribution on its property.2Pursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the Board)upon all other parties, a hearing on the issues was heldbefore me, as duly designated Trial Examiner, on January14, 15, and 16, 1970, at El Paso, Texas. All parties appearedthrough respective counsel, and were afforded a fullopportunity to adduce evidence, examine and cross-examine witnesses, submit oral argument, and file briefs.3Upon the entire record, from my observation of thedemeanor of the witnesses, and having read and consideredthe respective briefs of the General Counsel, the ChargingParty, and the Respondent filed with me since the close ofthe hearing, I make the following findings of fact.FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company is a Texas corporation; maintains itsprincipal office and place of business in El Paso, Texas,where it is engaged in the business of manufacturing anddistributing men's trousers and other garments, and is, andhas been at all material times, an employer within themeaning of Section 2(2) of the Act.During "the last calendar year" preceding the issuance ofthe complaints in this proceeding, the Company, in thecourse and conduct of its business, sold products valued inexcess of $50,000 to customers located outside Texas;shipped the products directly to such customers; purchasedproducts valued in excess of $50,000 from suppliers locatedoutside Texas; and caused such products to be transportedand delivered to El Paso, Texas, from locations in otherstates.By reason of such interstate deliveries, shipments,and purchases, the Company is, and has been at all materialtimes, engaged in interstate commerce, and in operationsaffecting such commerce, within the meaning of Sections2(6) and 2(7) of the Act. Accordingly, the Board hasjurisdiction over the subject matter of this proceeding.II.THE LABORORGANIZATION INVOLVEDThe Charging Party in this proceeding, El Paso DistrictJoint Board, Amalgamated Clothing Workers of America,AFL-CIO (herein the Joint Board) is, and has been at allmaterial times,a labororganizationwithin the meaning ofSection 2(5) of the Act. As its name indicates, the Joint2The allegations of unfair labor practice involved here are contained intwo complaints, one issued on November 4, 1969, and based on a chargefiled in Case 28-CA-1886 on May 12, 1969, and the other issued onDecember 18, 1969, and based on a charge filed in Case 28-CA-1977 onOctober 22, 1969 The two cases were duly consolidated by order of theRegionalDirector for Region 28 on December 18, 1969 Copies of eachcharge, each complaint, and the order of consolidation have been dulyserved upon the Respondent3The General Counsel has filed a motion, dated February 25, 1970, toamend the hearing record in specified particulars All other parties havebeen afforded an opportunity to submit objections or other commentBoard is affiliated with Amalgamated Clothing Workers ofAmerica,AFL-CIO (herein Amalgamated).III.THEALLEGED UNFAIR LABOR PRACTICESA.Prefatory StatementThe Company operates manufacturing and relatedfacilities at three separate locations in El Paso. One ofthese, bearing the address 8889 Gateway Boulevard West(and referred to here as the Gateway plant or premises),includes four structures, one of them the plant's communi-cations center, and the others known, respectively, asBuilding Nos. 1, 2, and 3; and space where employees of theCompany park their cars while at work.4 The issues hereinvolve only the Gateway plant and personnel employedthereOperations at that plant, as at the Company's otherestablishments,aresubject to overall direction andmanagement by the Company's chief executive, William F.Farah, who is its corporate president.The labor force at the Gateway plant numbers about3,000 employees (2,999 at the time of the hearing), and hasnot fluctuated significantly at any time material to theissues.Most of these work in Building No. 1, and arevariously engaged there in production or shipping opera-tions. The structure also contains a cafeteria which is usedby employees during their lunch periods. Building No. 2contains repair and maintenance facilities, and BuildingNo. 3 houses a sewing room and another cafeteria.The shipping department, which is located in BuildingNo. 1, has a complement of about 300 employees and ninesupervisors. One of the latter, Jose Serna, is the superior ofthe others, and has overall responsibility for the operationof the department. He has authority to hire and dischargepersonnel, and is, and has been at all material times, asupervisor within the meaning of Section 2(11) of the Act.Adan Gonzales entered the Company's employ on June6, 1960, worked in shipping department functions through-out his employment, and was discharged by Serna onOctober 21, 1969, under circumstances to be describedlater.During much of his employment, Gonzales worked asone of about 90 shipping department "pullers," that is,employeeswho "pull" (select)trousersfrom stock,according to instructions as to size, color, and style, andassemble them for subsequent shipment. For about the lastthree years of his employment, his "primary job" was totake inventories of stock to be "closed out" (discontinued).In such work, he functioned directly under Serna'ssupervision. In the customary close-out procedure, Sernawould give Gonzales the lot number of the stockinaddressed to the motion, but have not done so The motionisgranted, andthe record is amended in the particulars requested The hearing transcriptisgarbled in various other respects, but as the record sufficiently reflectsthe evidence, rulings andissues,Idispense with any correction beyond theparticulars set forth in the motion4 In the course of his testimony. the Company's president, William FFarah, referred to Building Nos I, 2, and 3 as three plants, but the threebuildings are integrated facilities related to the production and shipment oftheCompany's product from the Gateway premises In any event, forconvenience of reference, the facilities at the Gateway location are treatedhere, as at various places in the testimony, as a single plant FARAH MANUFACTURING CO.question, and the latter would then make a count of all thetrousers in that number; record the results on "packingslip" forms; and upon completion of the inventory, take theslipstoSernawho would make an "assortment" (adetermination of the quantities in which the discontinuedstock was to be boxed). The inventoried stock would thenbe pulled from the shelves by various pullers who weredetached, as needed, from other pulling chores by theirrespective supervisors and assigned by them to close-outpulling. The pulledgarmentswould then be packed andshipped by other shipping department personnel.When he was not engaged in taking inventories, Gonzaleswould join the close-out pullers, sharing their work. Onesuch puller (Guillermo Chavez) testified that Gonzales wasa "sort of . .. group leader" in the work, and there aresome generalizationsin the testimony that he would givethe close-out pullers "instructions" as to "what" to pull and"how" to do it, but specifics of these are lacking beyond thefact that he would transmit information as to "what"garmentswere to be pulled, and instructed a puller, whowas newly assigned to close-out pulling, in the work.Gonzales' starting rate in 1960 was $1 an hour, andduring the period of some 9 years of employment thatfollowed, he was given 13 wage raises, receiving 2 in someyears.His final increase, given about 3 months before hisdismissal brought his scale to $2.70 an hour. All of theincreaseswere based solely on merit, and granted uponSerna'srecommendation.As Serna conceded in histestimony, Gonzales was "a loyal and good worker over theyears."The Company also gave Gonzales eight annual Christ-mas bonuses, starting with one for some $76 in 1961, andincreasingin amount each year thereafter, until his finalbonus in 1968, amounting to about $329. As Farah testified,Gonzales' work performance was "the most substantialfactor" in the management decision to grant these bonuses.B.Gonzales'Union Activities;the AllegedInterrogationof Employees;and Gonzales'DischargeOn August 25, 1969,5 Gonzales telephoned an Amalga-mated (or Joint Board) representative named AntonioSanchez, and sought his assistance in organizing theGateway plant employees, telling Sanchez that "a largegroup of men" wished to organize. Sanchez thereuponinvited Gonzales to attenda meetingof the Joint Board atan El Paso hotel on August 28. Gonzales attended, and theupshot was that Sanchez told him, in effect, that if Gatewayemployees wished to organize, he could arrange a meetingfor that purpose at the hotel.Such ameetingwas then arranged for September 24, andheld on that date, with some 42 employees of the Gatewayplant'sshippingdepartment, includingGonzales, inattendance. Most of those present came on the initiative ofGonzales, who had visited them at their homes to invitethem to the meetingAnother meeting was held at the same location onSeptember 30. About 37 Gateway shipping departmentemployees, including Gonzales, attended. Gonzales and605Sanchez addressed the meeting, expressing the view, insubstance, that it was necessary for the employees toorganize, and that they could thereby gain benefits theylacked.All of the Gateway employees present signed"union membership cards," and constituted themselves an"organizing committee,"with the aim of unionizingGateway plant employees.Prior to his discharge some three weeks after this meeting,Gonzales securedsignaturesof 20 Gateway employees on"union authorization cards." All but 3 or 4 of the cardswere signed away from the Gateway premises.Another meeting of Gateway employees (apparentlymembers of the organizing committee), including Gonzales,was held on October 15, under the Joint Board's auspices ata "union hall" in El Paso. Gonzales had notified the othersof the meeting, speaking to some at the plant during lunchand rest periods, and others at their homes. The record doesnot describe what took place at thismeeting,but it isevident from surrounding circumstances that its purposewas to discuss organization of the Gateway plantemployees.On the following day, October 16, Serna approachedGonzales at work, took him to a place among the stockshelves in the shipping department for a private conversa-tion, and told him: "Now that we are alone and nobody canhear us, I want you to be man enough to tell me if it is truewhat they just told me that you are not satisfied with yoursalary, that you are not happy with your job." Gonzalesreplied that he was "happy" and that Serna's informationwas incorrect, and asked Serna where he had secured hiscontrary information. Serna said that he was not "going toget that man (his informant) involved in this," and that hewished that Gonzales tell him if the information wascorrect.Gonzales repeated his denial. Serna thereuponproduced a "little card," listing all the wage increasesGonzales had received over the years, and said thatGonzales had recently received an increase to $2.70 anhour, and had not been omitted from "any of theraises"given the Company's employees, and that the managementwas planning to pay him more money the following year.Then, stating that he and Gonzales were friends, Sernaasked Gonzales whether there were "any problems that youwant to tell us," and, receiving a negative reply, toldGonzales that if he had "any problem" to discuss withFarah or the Company's vice president, William Conroy,an appointment would be made with either withoutquestion as to his purpose. Gonzales replied that he hadnothing to say to either, and Serna then remarked, "Well,what do you want, everybody to earn as much as you areearning?"During the course of the conversation, whichlasted about 15 minutes, Serna also described benefits theCompany provided for Gonzales as an employee, includingfreemedical care for himself and family; referred toGonzales' "big family," coupling this to a query whetherGonzales had "anything to tell us"; and stated, "We aregoing to have to work together because if you start pullingto one side and we start pulling the other, we are not goingto get along right."On the following morning, while Gonzales was at Serna's5Unless otherwise indicated,alldatesmentionedbelow occurred in1969 606DECISIONS OF NATIONALLABOR RELATIONS BOARDdesk on an errand, Serna told Gonzales that he thought thatthere "was something wrong" with Gonzales, that he sensedthatGonzales had "something to tell" him, and thatGonzales was "not working as usual; and asked the latter"if there was anything" he wished to tell him. Gonzalesreplied in the negative, and asked Serna, "What do youmean, what is wrong?" Serna responded, "Oh, nothing,that's all right."On a number of additional occasions that day, whenGonzales' duties took him to Serna's desk, Serna askedGonzales whether the latter had "something to tell" him,and Gonzales replied that there was "nothing." 6About quitting time that same day, Serna interrogatedanother shipping department employee, Luis Alvarez, in aveinmuch like that of the interrogation of Gonzales.Alvarez was a member of the Union's organizing commit-tee,having attended some of the meetings previouslydescribed, including the one on September 30, when thecommittee was formed. On the occasion in question, Sernasummoned Alvarez to a place among the stock shelves inthe shipping department; told Alvarez that he "looked realdemoralized and run down"; and asked Alvarez "what wasthe problem," stating that he "would help out." Alvarezreplied that he "was all right," and that "there weren't anyproblems at all." Serna then said that it could not be "thework" that was troubling Alvarez "because the work wasslow," and that "there must be something else bothering"Alvarez; and asked the latter whether he "would ... like totell (Serna) about it." Alvarez reiterated that he was "allright."The conversation, which lasted some 10 to 15minutes, continued to follow substantially the same course,Serna repeatedly making substantially the same inquiries ofAlvarez as those described above.7On the morning of October 20, a shipping departmentsupervisor, Norman Ekery, who did not supervise Gonzalesand was subordinate to Serna, approached Gonzales atwork and asked him if anything was "wrong." Gonzalesasked for the reason for the inquiry, and Ekery said, insubstance, that it seemed to him that Gonzales was notdoing his work "as usual," and that not enough close-outstock had been pulled. Gonzales in effect expressed acontrary view, supporting it with a reference to the volumeof recently pulled garments.About an hour later, Ekery summoned Gonzales to hisdesk, and displaying a sheet with some figures on it, andmentioning a figure (not set forth in the record), toldGonzales that "(t)hey are after me in the office because youdidn't pull enough Friday" (October 17). Ekery did nothand the paper to Gonzales, but placed it on his desk, and,so far as appears, nothing more passed between them.Later that day, Serna gave Gonzales a close-out6 Findings as to the conversations between Serna and Gonzales onOctober 16 and 17, described above, are based on uncontradictedtestimony by GonzalesrFindings as to the conversation between Alvarez and Serna are basedon Alvarez' undisputed testimony8There is also some conflict whether Lopez worked with Gonzales onthe inventory (although there is no dispute that both were members of agroup that did close-out pulling in the week or two preceding Gonzales'discharge)According to Serna, "only" Gonzales took inventories in themonth preceding the latter's discharge, and in a prehearing statement hegave a representative of the General Counsel, Gonzales said that he andSerna were "the only two who did this work " Gonzales, who testified thatinventoryassignment,and the latter worked at it withanother puller, George Lopez. The time of theassignment isin dispute, Gonzales testifying that it was about 3 p.m., andSerna that it was about noon.8There is conflict, too, as to Serna's remarks in dischargingGonzales on the following day, October 21. Gonzalestestified that at about 9 a.m. that day, while he was at workwith Lopez on the inventory task assigned the previous day,Serna called him on the plant telephone, and asked himwhat he was doing; that he said he was taking inventory,whereupon Serna told him to come to his desk, and bringhis inventory papers with him; and that he came to Serna'sdesk, where the latter told him that "we've had a lot oftrouble with you in the office," that the "office" was afterhim because Gonzales "did not pull enough," and that hewas therefore discharging Gonzales.Serna agrees that he had a talk with Gonzales on theoccasion of the discharge, although claiming that itoccurred at about 10 a.m., and his version is that hesummoned Gonzales and asked him if he had completedthe inventory assigned the day before; that receiving anegative reply, he told Gonzales that he had been at thetask for seven or eight hours, whereas it should have takentwo and a half or three hours; and that Gonzales said thatthe time he had taken was "the best" he could do, to whichSerna replied, "If that is the best you can do, I have noalternative but to let you go." In Serna's version, that wasthe end of the conversation.Passing the conflicting testimony for later resolution,there is no dispute that upon conclusion of the conversa-tion,Sernaescorted Gonzales to the timeclock, punchingout for the employee, and then to the office where a clerkprocessed Gonzales' termination records and pay.The General Counsel, pointing to Gonzales' many yearsof employment, the high regard in which Serna held hiswork over the years, the many meritincreasesand bonusesgivenGonzales, the absence of any prior warning ofdismissal, and his roleas a unionactivist,maintains thatGonzales was discharged for union activity.TheRespondent,on the other hand, stressing adisclaimer by Serna of any knowledge of such activity byGonzales prior to the dismissal,maintainsthat there is noevidence that the management had such knowledge; and,judging by Serna's version of his remarks in dischargingGonzales, claims that Gonzales was discharged becauseSerna was dissatisfied with the time Gonzales was takingwith an inventory task assigned on October 20, and withGonzales' reply, when criticized for the allegedtime lag,that he was doing his best. The Respondent also producedfrom its files a document described by Serna as Gonzales'"production record" for 1969. It contains various entriesother pullers "would help" himmake inventories,and that Lopez hadworked with him on the occasionin question,explained that what hemeant by thepreheating statement was that he was theonly one who tookthe inventoryresults to Serna Serna supervised other supervisors, andthrough them, hundreds of shipping departmentemployees, and it isplausible that one or another of the manypullers in thedepartment whowere shiftedabout from one task toanother, as needed,would on occasion,without Serna'sknowledge,work with Gonzalesinmaking aninventoryNotwithstandingthe prehearingstatement,bearing in mind that there is nodispute that Lopez worked with Gonzalesin close-out pullingover a periodof a week or two beforethe discharge, I find credible Gonzales' testimonythat Lopez helped him with the inventoryin question FARAH MANUFACTURING CO.attributing errors or other performance shortcomings toGonzales in the course of the year The entries, and theeffect to be given to them, will be discussed at a later point.As the Tenth Circuit has pointed out, admission by anemployer that he has discharged an employee for unionactivity is rare, and, thus, such discrimination "must .. ,usually be proved by circumstantial evidence"(N.L.R.B. v.BettsBaking Co.,380 F.2d 199, 204). And it is wellestablished, too, thatmanagement knowledge of anemployee's union activity need not be established by directevidence,butmay be inferred from surroundingcircumstances.9Such circumstances are both present and compellinghere. Gonzales played a primary role in bringing about theunion organizational meetings that took place within a fewweeks preceding the discharge. Most of some 42 employeeswho attended the September 24 meeting came on hisinitiative, and at least some of these formed themselves intoan "organizing committee" of substantial size at theSeptember 30 meeting, which was addressed by Gonzaleswho urged those present to organize to secure additionalemployment benefits. And it is noteworthy that the start ofSerna's repetitive queries of Gonzales whether he hadanything to tell the management came on the day followingthe union meeting of October 15, that Gonzales had givenadvance information about the meeting to employees at theplant; and that Serna prefaced his private interrogation ofGonzales on October 16 with a disclosure that an informanthad told him that Gonzales was dissatisfied with his wagesand his work.Itmatters not that Serna did not use the word "union," orany derivative of the term, or any synonym for it, in hisdiscussions with Gonzales, if reason correctly translates hisrepetitiveactsof interrogation as an inquisition intoGonzales' union activities and interests. Serna's testimonycontains no explanation of the purpose of his queries (infact, he does not even refer to his discussions with Gonzaleson October 16 and 17), but, against the background ofGonzales' antecedent union activities, a key to Serna'sobjective is provided by his inquiry of Gonzales in theOctober 16 discussion: "Well, what do you want,everybody to earn as much as you are earning?" Thestatement, notably the reference to "everybody," makes nosensein its particular context except as a veiled or impliedallusion to union wage standards. The remark was precededby references by Serna to the wage increases Gonzales hadreceived and came on the heels of Serna's unsuccessfulefforts to induce Gonzales to open up to the managementwith "any problem" Gonzales had, following hard uponGonzales' rejection of Serna's somewhat singular proposalthat Gonzales, who was but one of thousands of employeesin the Gateway plant, discuss such a "problem," atGonzales' convenience ("anytime" he wished), with the9 See, for example,N L R B v Schell Steel Products, Inc,340 F 2d 568,572 (C A5), A J Krajewski Mfg Co v NLRB,413 F 2d 673, 676 (C AI)'.The very fact that Serna made repetitive efforts to induce Gonzales toopen up to the management regarding his union activities, going so far asto propose that Gonzales discuss them at his convenience with Farah orConroy, not only warrants a conclusion that the management attachedsubstantial importance to them, but adds weight to Gonzales' account ofthem Approaching his description of such activities with the caution oneshould exercise in evaluating an alleged discriminatee's claims in such607Company's president or vice president; and it appears tome that the remark, taking the form of a rhetorical query,was an argumentative rebuke to Gonzales for promotingunionization.Summarizing the matter, I construe Serna's disclosure toGonzales on October 16 that he had learned from aninformant that Gonzales was dissatisfied with his wagesand work as an intimation that an informant had told himthatGonzales was interested in unionization; and amconvinced, and find, that Serna's queries of Gonzales onOctober 16 and 17 whether the latter had any "problem" or"anything" to tell him or Farah or Conroy were aimed ateliciting information from Gonzales regarding his unionactivities and interests. It follows from this that I do notcredit Serna's disclaimer of any knowledge of union activityby Gonzales, concluding, on the contrary, that Serna knewor believed, prior to the discharge, that Gonzales was aunion activist. toIfGonzales was discharged because the managementregarded him as a proponent of unionization, the end resultis the same whether the reason given Gonzales, as the lattertestified,was that the "office" was "after" Serna becauseGonzales was not pulling enough, or whether the dischargeconversation took the course described by Serna, focusing,according to thesenseof Serna's testimony, on an allegedtime lag in an inventory begun by Gonzales the day before.In either version, the reason given Gonzales is thin.Serna's account would lead one to believe that hedischarged Gonzales immediately after the latter said thathewas doing the best he could with the inventoryassignment. But there is no evidence that Gonzales' mannerwas insolent or otherwise offensive, or that he had beenloafing (Serna's claim as to the time that the inventoryshould have taken is hardly proof that Gonzales had beenwasting time,for conceivably, he could havemet someimpediment for which he was not to blame), and, in theabsence of such evidence, it burdens one's credulity tobelieve that Serna would thus discharge Gonzales, despitehismany years of meritorious service, without at leastmaking some inquiry of him whether there was a reasonwhy he had been unable to make better time.What is more, the Respondent's case is singularly lackinginhard evidence either as to the proportions of theinventory task in question or the impact of his pace inperforming it on the output of any other pullers or of anypacking or shipping employees. Although the Respondentadmittedly has a record of "exactly" how many garmentswere involved in the relevant inventory count, it was notproduced, nor doesSerna mentionthe quantity in histestimony.ti (According to Gonzales, the inventory in-volved about 15,000 pairs of trousers.)To be sure, Gonzales' "production record" for 1969(which sets forth production figures for relatively few weeksmatters, 1 am convinced of the credibility of Gonzales' account of hisunion activities, and have made corresponding findings that he engaged inthem" While it is not of critical importance whether the discharge came atabout 9 a in. as Gonzales claims, or 10 a m , as Serna testified, it may benoted that although Serna punched Gonzales' time card after thedischarge, the Respondent did not produce the card, which could, perhaps,shed some light on the issue, and provide some approximate measure atleast for the amount of time Gonzales had spent on the inventory onOctober 21 608DECISIONS OFNATIONALLABOR RELATIONS BOARDof the year, and none for any material period) contains anentry made bySerna,which states: "Very low productionfor no. of men he has pulling 10-20," but the entry does not,with clarity at least, support Serna's version of the dischargeconversation.Gonzales denies that Serna said anythingabout delay in his inventory work, quoting Serna, instead,as saying that the "office" was "after" him becauseGonzales had an insufficient pulling volume, and that hewas thus discharging him.12 The nub of the matter is thatthe entry, in terms at least, says nothing about an inventory(in contrast, it may be noted, to an entry for October 18),and thatits senseis in the vein of Gonzales' version of thedischarge conversation, rather than in that of Serna'saccount, to the extent that it speaks of an inadequatepulling volume. It would be stretching matters to construethe entryas meaningthat lagging inventory work had heldup the pulling volume of other close-out pullers; for, in thefirstplace, that is not what the entry says, and, in thesecond, there is no evidence that any of the close-out pullerswere waiting on the inventory, or that their time was notfully occupied with pulling close-outs already inventoriedIn the light of what has been said, I am persuaded thatthe allegedcriticismofGonzales for lagging in theinventoryassignment is anafterthought; and do not creditSerna's account of his remarks in discharging Gonzales,finding, instead, that the discussion took substantially thecourse described by Gonzales.The reason for dismissal given Gonzales, reflected in hiscredited version of the discussion, is no less a pretext, in myjudgment, than the one reflected in Serna's rejected version.The purported reason given Gonzales has some ambiguityin the light of other aspects of the record, for its literalmeaning isthat the "office" was critical ofGonzales'production volume, whereas the thrust of the entry forOctober 20, and of emphasis the Respondent places uponGonzales' relationship to six other close-out pullers withwhom he pulled garments in the last week or two of hisemployment, is that he was to blame for a deficient pullingvolume by the group.In either interpretation, the purported reason has atenuous air. For one thing, there is no hard evidence such asthe volume of garments pulled, or packing or shippingrecords, comparative or otherwise, to support any claim ofdeficient productivity, whether of Gonzales alone or of thegroup. The Respondent's failure to produce information asto the pulling volume, a matter peculiarly within itsknowledge, weighs against acceptance of the reason givenGonzales for hisdismissal,and correspondingly enhancesthe credibility of testimony of four of the other pullers (JoseVillagran,Manuel Bonilla, George Lopez and GuillermoChavez), all still in the Company's employ, to the effect thatthose engaged in close-out pulling during the period inquestion performed a "usual" amount of work.13 Foranother matter, as regards the alleged responsibility ofGonzales for the output of the group, there is, in fact, noevidence that it was his function to prod them, or that he,rather than their supervisors, had the responsibility forsetting their pulling pace. The characterization of Gonzalesas a "sort of ... group leader" by one of them, hisinstruction of another who was newly assigned to close-outpulling (and who, by the way, was also instructed in hisduties by Villagran), and his transmission of information toother close-out pullers as to the garments to be pulled willnot serve as such evidence, nor will generalizations that itwas Gonzales' function to instruct pullers as to "what"garments to pull, and "how" to do it, suffice.Gonzales testified that between inventory assignments,he "help[ed]" with the close-out pulling, and Serna himselfstated that Gonzales' "primaryjob" was to take inventories,and that when he was not so engaged, he "would help" withthe close-out pulling. And, according to Villagran, in close-out pulling, Gonzales "did the same work as the others."The record leads me to conclude that the "instructions"Gonzales gave other pullers were routine, consisting of suchfunctions as showing a novice how and what to do inpulling close-outs, and transmitting information to otherpullers as to the garments to be pulled; that apart from suchroutine tasks, his function between inventories was to dothe same work as the other close-out pullers; and that it wasnot his function to direct the working pace of such pullers,or otherwise to oversee their work.i4Reaching that conclusion, and taking into account thetestimony of the four pullers regarding their output, and thefailure of the Respondent to present any figures concerningthe pulling output either of the group in question or ofGonzales individually, I am unable to give any effectiveweight to the selfserving "production record" entry forOctober 20 as evidence of a lawful motive for the discharge.Itakemuch the same view of Supervisor Ekery'scomment to Gonzales on the morning of October 20 to theeffect that there appeared to be something "wrong" withGonzales because he was "not working as usual"; and ofEkery's statement to Gonzales later that morning that the"office"was "after" Ekery because Gonzales had notpulled enough on the preceding Friday, October 17. Therecord contains no figures to support this claim; there is noteven an entry, adverse or otherwise, for October 17 inGonzales' "production record"; 15 and, more to the point,12Gonzales describes the conversation both on direct and cross-examination The version on direct examination does not depict Serna asgiving any reason for the termination,quoting him,instead,as saying,we've had a lot of trouble with you in the office, they're after mebecause I'm going to have to let you go" The use of "because" in thatcontext is unintelligible, and the transcript at that point appears to begarbled I am satisfied that the thrust of Gonzales' relevant testimony,particularly as evidenced by his version under cross-examination, is thatSerna said that the "office"was "after" him because Gonzales was notpulling in sufficient volume, and that he was discharging Gonzales for thatreasoniswhere the partyon whom reststhe burden of evidence as to aparticular fact has the evidence within his control and withholds it, thepresumption is that such evidence is against his interest and insistenceN L R B v Ohio Calcium Co,133 F 2d 721, 727 (C A 6) See, also, 2Wigmore § 285, andN L R B v Wallick,198 F 2d 477, 483 (C A 3)i4TheRespondent,itmay be noted,makes no claim that Gonzales wasa supervisor within the meaning of Section 2(11) of the Act, thus indicatingthat it does not view the"instructions" he gave other pullers as responsibledirection of their work,requiring, in the language of Section 2(11), "the useof independent judgment"15Although the Respondent's brief, by intimation, rather than byexpress assertion,views Ekery's comments as supporting its position thatGonzales was discharged for lawful cause,itdid not call Ekery as awitnessEkery's remarks to Gonzales are quoted by the latter on his direct FARAH MANUFACTURING CO.Serna, who says that he alone made the discharge decision,makes no claim that he discharged Gonzales for a deficientpulling volume on October 17 (or, for that matter, on anyother date), whether that of Gonzales as an individual, or ofany close-out pulling group.16In both its evidence and its brief, the Respondent stressesGonzales' 1969 "production record" not only for its entryfor October 20, but for other entries made by Serna forOctober. In all, the document contains seven entries byhim, imputing errors or other performance deficiencies toGonzales. The first notes a failure "to mark card" (notelaborated) on May 22, and the remaining six fall within athree-week period preceding the discharge, beginning withan entry "wrong lot #" for October 2; and followed by"wrong total" for October 7; then by "wrong sizes" forOctober 10; next by "not pulling enough" for October 14;then by "2 inventorys (sic) wrong" for October 18; andfinally by the entry for October 20, previously mentioned.17Although the Respondent does not say so in so manywords, the thrust of its emphasis on the "productionrecord" is that the October entries serve as proof of a lawfulmotive for the discharge. The claim is unpersuasive, quiteapart from the self serving nature of the entries, and the factthat the document contains only one adverse entry bySerna in the nine months of 1969 prior to October, while theremaining six made by him all fall within a three-weekperiod substantially coincident with the period between theunionmeeting of September 30, when the organizingcommitteewas formed, and the discharge. Gonzalesconcedes that Serna brought errors in his work to hisattention on some seven or eight occasions during theperiod, but, without furnishing details, he describes theerrors as "small" (stating, without contradiction, that he inturn corrected Serna on many occasions when the lattermade mistakes such as errors in adding figures, and in lotnumbers and colors). The description takes on supportingweight from the fact that Serna, notwithstanding Gonzales'admission, gave repeated testimony to the effect that in themonth preceding the discharge, he did not discuss withGonzales any errors or other shortcomings in the latter'swork, although contradicting himself later with testimonythathe discussed each of the October entries withGonzales.isIn any case, it is a fact that Serna's testimony turns up noclaim that any of the errors or performance shortcomingswitnessEkery's remarks to Gonzales are quoted by the latter on his directexaminationby the General CounselieThe General Counsel and the Union do not expressly argue thatEkery's remarks regarding the "office" attitude toward Gonzales' pullingvolume were cut from the same pretextual cloth as the reason givenGonzales in discharging him, but that, by implication, appears to be theirposition I see no need to pass on it in view of the fact that Serna makes noclaim in his testimony that he discharged Gonzales because of a deficientpulling volume, although, as found above, that was the reason he gaveGonzales in discharging himi7The "production record" also contains two "wrong color" entries forJanuary, and one attributing "very bad" pulling andan "aggressive"attitude toward another person by Gonzales on July 9 The entries werenot made by Serna I dispense with further reference to them as it is clearthat the Respondent makes no claim that they had any connection with thedischargeisSerna gave the following testimony on direct examination before heidentified the "production record "Q (By Mr Duke) Prior to Mr Gonzales' discharge, did you have609he imputes to Gonzales in the "production record" was afactor in the discharge. What Serna says in effect, throughhisversionof the discharge conversation, is that hedischargedGonzalesbecause of dissatisfactionwithGonzales' reply, when criticized, that he was doing his best.Moreover, Gonzales' "production record," so far fromnegating a discriminatory motive for the dismissal, taken inconjunction with the 1969 "production records" of someother shipping department employees, adds weight to aconclusion that the reason given Gonzales for his dischargewas a pretext. The "production record" for one (FranciscoApodoca) contains 13 adverse entries. That for another(RodriquezArroyo)setsforthnine.That for a third(Heineman Alonzo) contains eight. And that for a fourth(George Hadana) contains about a dozen. The Respondentoffers no explanation why these, each with a substantialnumber of adverse entries,are still intheCompany'semploy in contrast to the peremptory discharge ofGonzales who had given the Company good service foralmost a decade, and won from it the many commendationsimplicit in the numerous merit increases and bonuses givenhim over the years.The sum of the matter is that the entries in Gonzales'"production record," and the alleged errors and shortcom-ings they set forth, had no connection with the discharge,and the very fact that the Company invokes the documentto justify the dismissal bolsters a conclusion that it isendeavoring to conceal an unlawful motive.The reason is to be found in Gonzales' union activities.The record does not establish which of these had come totheCompany's attention, nor when it began to regardGonzales as a union activist, but Serna, who claims it washe who made the discharge decision, was uncandid in hisdenial of any knowledge of any union activity by Gonzales,and, from what has been said, it is clear that by October 16,at least, Serna knew or believed that Gonzales had becomea proponent of union organization.Moreover, the course and tenor of Serna's repeated,although veiled, efforts, notably on October 16, to induceGonzales to talk about his union activities amply warrantan inference that the Company attached much importance,and was hostile, to union organization, and was disposed tobring substantial pressure to bear on Gonzales to supply itwith information regarding the organizational movementunder way at the Gateway plant.one or more occasions to talk to Mr Gonzales about his work'A (By Jose Serna) Yes, sir, several timesQLet's just go back, let's take a month again, let's say themonth prior to his discharge, could you estimate how many times thatyou recall talking to Mr Gonzales about his work'A Are you referring about his asking any kind of a question'Q No, the quality of his workA No, none at allQ In other words, is it your testimony that during that period,say, a month prior to his discharge, that you did not discuss with himany mistakes or otherwise pertaining to his work'A 1 don't believe so, sirQ You did notdiscuss it with him'A I don't think soLater in his direct examination,Serna was shown the "production record,"and testified that he discussed "every one"of his entries with Gonzales onthe day it was made 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pressure is evident. Serna is no minor figure at theplant, but obviously of substantial rank in the supervisoryhierarchy, directing the work of nine supervisors and about300 employees. He was pointedly secretive in choosing aprivate setting for the inquisition of October 16, and highlyrepetitive in his efforts to induce Gonzales to open upregarding his union activities. These circumstances are ofthemselves persuasive indications that the managementattached substantial significance to information it hadreceived, as Serna told Gonzales, that the latter wasdissatisfied with his job and wages or, in other words, as Iinfer from the context of circumstances, that he had turnedto union organization. But any doubt about the matter, ifany remains, is dissipated by the fact that Serna went so faras to attempt to persuade Gonzales to discuss "anyproblem" (a veiled reference to his union activities) with thehighest echelon of the Gateway plant's management (FarahorConroy) at his own convenience; and resorted tocoercivecarrot-and-stickmethods to implement theinquisition. Thus, in the course of the private conversationofOctober 16, Serna said that the management wasplanning to give Gonzales a wage increase the followingyear; harnessed a reference to Gonzales' "big family" to aquery whether he had "anything to tell us"; and sounded anote of menace with a statement that "(W)e are going tohave to work together because if you start pulling to oneside and we start pulling the other, we are not going to getalongright."Viewing the whole record, notably Gonzales' many yearsof meritorious service, his activist role in promoting unionorganization among the employees, the course and tenor ofSerna's inquisition into Gonzales' organizational activitiesand interests, the timing of the discharge, coming as it didin the midst of the union organizational campaign amongthe employees, and only a few days after Serna's fruitlessrepetitive attempts to induce Gonzales to open up to themanagement regarding his union activities and interests,the peremptory nature of the discharge, and the indicationsthat the Company has resorted to pretext and afterthoughtto justify it, I find that the Company discharged Gonzalesbecause it believed him to be a proponent of unionorganization; and that by the dismissal it violated Section8(a)(3) of the Act, and interfered with, restrained, andcoerced employees in the exercise of rights guaranteed themby Section 7 of the Act, thereby violating Section 8(a)(1) ofthe statute.Although the General Counsel's claim of unlawfulinterrogation involves only two employees, Gonzales andAlvarez, I am unable to pina de minimislabel on theconduct in question. Serna's interrogation of Gonzales onOctober 16 was plainly coercive and, like the discharge,which came soon thereafter, was an expression of theCompany's hostility to union organizational activity. Infact, Serna's remarks on October 16 included a veiled threatof discrimination against Gonzales if he persisted in unionactivity.This, in my judgment, in the context of thediscussion as a whole, was the thrust of Serna's statementthat "if you (Gonzales) start pulling to one side and we startpulling the other, we are not going to get along right." Onemay reasonably expect, moreover, that Serna's highsupervisory status would give added force to his conduct.Taking the factors I have mentioned into account, I findthat Serna's conduct in interrogating Gonzales on October16 and 17, aimed, as found above, at eliciting informationfrom Gonzales regarding his union activities and interests,theCompany interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights, and thusviolated Section 8(a)(1) of the Act.As for the interrogation of Alvarez by Serna on October17, it is true that Serna did not use the word "union," norany derivative of the term or synonym for it, but that wasthe case in the interrogation of Gonzales earlier that day,and on the day before; and, as in Gonzales' case, oneshould interpret Serna's meaning in the light of the wholerelevant record.Alvarez, likeGonzales,was a member of the unionorganizing committee, having joined it at the time of thecommittee's formation little more than 2 weeks before theepisode in question. The interrogation of Alvarez appearsto have been less intensive than that of Gonzales, but it wasnevertheless repetitive, "going over and over" its subjectmatter for some 10 or 15 minutes, according to Alvarez'uncontradicted testimony, and was similar in basic respectsto the interrogation of Gonzales. In the course of hisdiscussion with each, Serna took a line with each to theeffect that something was amiss with the employee, and,notwithstanding assurances by each that nothing waswrong, continued to urge each to tell him what theproblems were.The substantially similar interrogative courses taken bySerna with Gonzales and Alvarez within a period of a dayor so points to a common purpose, and that view isenhanced by the absence of any evidence that there wasanything wrong with Gonzales or Alvarez (the latter, on thecontrary, testifying credibly that there was nothing wrongwith his health to his knowledge, or that he was disturbed inany way). The Respondent offers no explanation of whatled Serna to take the line that something was wrong withAlvarez, nor of Serna's reason for insisting, after Alvarez'assurance that he had no "problems," that "it's not thework . .. there must be something else bothering you," andthen repeatedly soliciting Alvarez to "tell (him) about it."Serna's testimony is altogether silent about the episode.In the absence of such an explanation, the substantiallycommon interrogative pattern in Serna's discussions withboth members of the organizing committee warrants aconclusion that he had a common purpose in interrogatingeach, and I find that the purpose in Alvarez' case, as in thatof Gonzales, was to induce the employee to open up toSerna with information regarding his union organizationalactivities and interests. Thus I find that as a result ofSerna's conduct in interrogating Alvarez as to the latter's"problems" and what was "bothering" him, the Companyinterfered with the exercise of Section 7 rights of employees,and thereby violated Section 8(a)(1) of the Act.C.The AllegedRules Prohibiting Discussion,Solicitation and Distributionby EmployeesFarah gave testimony to the effectthat byunwritten ruletheCompany forbidsitsemployees to solicit otheremployeesfor anypurpose "at any time,"including restand lunch periods,in all "working areas" on the premises; FARAH MANUFACTURING CO.that this prohibition has been in effect throughout theCompany's existence, and communicated by supervisorypersonnel to the employees; that, with certain exceptions(to be described later), all of Building Nos. 1, 2, and 3 are"working areas", and that the employees stationed in thesebuildings have a 12-minute rest period each morning,during which they are free to move about in or outside theirrespective "working areas," but forbidden to enter anyother "working area," even if the employees in such otherarea are also on their rest period. He defined "nonworkingareas" as the parking lots on the Gateway premises, thecafeterias in Building Nos. I and 3, and a "center corridor"in Building No. 1, which is some 500 feet long, and containstime clocks used by about 2300 employees, and a corridor(of unspecified dimensions) in Building No. 3, but he alsotestified that he has regarded the corridor in Building No. Ias a "nonworking area" for the purposes of unionsolicitation only since October 22, 1969, when he received atelegram from Amalgamated setting forth a partial list ofthe organizing committee's membership, that he did notinform any employees of this modification; and that theemployees were never told of any right to solicit on theGateway premises, but that during the lunch period onOctober 22, employees distributed union authorizationcards in the corridor of Building No. 1, and have done sothere "frequently" since that date, without interferencefrom the Company.19I find, on the basis of Farah's testimony, that at all timesmaterial to the issues here, the Company had in effect at theGateway plant (1) an unwritten rule forbidding allsolicitation,including that in the interest of unionorganization, by employees at all times, including rest andlunch periods, in the "working areas" of Building Nos. 1, 2,and 3, as set forth in Farah's testimony described above; 20and (2) another unwritten rule denying employees access toall "working areas" other than their own during rest periodsin effect for them and for those stationed in such other"areas", 21 and that both rules have been communicated toemployees at the Gateway plant.Ithas been long established that "a broad rule banning(oral union solicitation by employees) during nonworkingtime is presumptively invalid." 22 That presumption plainlyapplies to the prohibition of oral solicitation during lunchand rest periods in the so-called "working areas" of theGateway plant, as Farah describes them. It applies, too, tothe rule prohibiting employees from entering "workingareas" other than their own during their rest periods andthose of the employees in the other "areas," for, as isevident, the prohibition has the effect of reducing19However, according to Farah, he heard that on one occasion hismother took some authorization cards from an employee who was passingthem out in the corridor, but promptly returned them at the suggestion oftheCompany's counsel, who happened to be in the vicinity at the timeApart from its hearsay character, this testimony adds nothing of substanceto the case, and I base no findings on it20At one point, Farah testified that all of the Gateway premisesconstitute a "working area," but it is evident from his testimony as a wholethat for the purposes of the relevant issues here, he did not intend by hisgeneralization to designate the cafeterias, the two corridors and the parkinglots as "working areas " it is clear, moreover, that the locations he definesas "working areas" retain that status in the Company's view even duringthe times, such as lunch and rest periods, when work is temporarilysuspended in them611opportunities of the employees not only to solicit theinterest of others in unionization but even to discuss anyunion subject in the plant on their free time. As the rulestend to interfere with oral communication regardingunionization among employees on their own time, it isimmaterialwhether they are specifically designed toachieve such a result, although it is worth noting that,according to Farah, several days after employees haddistributedunion authorization cards in the shippingdepartment on October 22, before the start of the workdayand during rest periods, as well as during working time, onthat date, the management "stopped" further distributionof such cards, and the related solicitation of signatures, inthe department because these activities had taken place "inthe working areas where they are not permitted to do anykind of soliciting"; 23 and that about a week or two after thereceipt of the telegram from the Union, Farah, as hetestified,having heard that three employees had beendistributing union authorization cards in "working areas"(other than their own, according to the sense of histestimony), told them that "they could not go into otherareas to distribute" the cards.24The presumption has not been rebutted in the case ofeither rule, for there is no evidence that either is necessarytomaintain productivity or plant discipline. In fact, Farah,although offering the justification for the no-solicitationrule that the management has a policy of not permittinganyone to "impose" (himself) on anyone else for anypurpose,"offersno reason for the rule forbiddingemployees to enter "working areas" other than their ownduring the time when they, as well as the employees in theother locations, are on rest periods.Nor is either rule redeemed by the fact that employees arenot prohibited from moving about freely during lunch andrest periods in "nonworkingareas,"as defined by Farah, orfrom discussing or soliciting interest in unionization in suchlocations during freetime;or that the management hastoleratedunion solicitation in the center corridor ofBuildingNo. 1 since October 22.25 The right of anemployee to solicit theinterestof anotherinunionorganization, or otherwise discuss it with him, during thefree time of both does not turn on the coincidence that bothhappen to be in what Farah defines as a "nonworkingarea," and that view is made the more compelling by thefact that the management has not expressly informed theemployees of the locations in the plant where they maypermissibly engage in such activities.In summary, both rules are unreasonably broad in thatthey unnecessarily restrict employees in the use of their free21 It does not appear whether during the midday lunch period uniformlyin effect for them, employeesare denied access to"working areas" otherthan their own, and I thus makeno finding on that subject22Stoddard-Quirk Mfg Co,138 NLRB 615, 616-617, and cases cited21Characterizations by Farah of the solicitation and distribution of thecards as 'interfering" with others, and as "disruptive,"were stricken asconclusionsThe record contains nodemonstration that such activitiesprior to work or during rest periods (or forthat matter,at any other time)actually interfered with productivity or discipline24 It does not appear whetherthe threeemployeeswere on their freetime when they distributed the cards.25N L R B v United Aircraft Corporation,324 F 2d 128 (C A 2);National Steel Corporation v N LR B,415 F 2d 1231, 1234 (C A 6) 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime for oral promotion of, or opposition to, unionorganization; and both thus interfere with the free exerciseof rights guaranteed employees by Section 7 of the Act.Hence I find that by promulgating and maintaining eachrule, the Company has violated, and is violating, Section8(a)(1) of the Act.26I reach a different result, however, on the allegations thatthe Company unlawfully prohibits the distribution of unionliterature by its employees. For reasons set forth by theBoardinStoddard. QuirkMfg. Co.,138 NLRB 615, no-distributionand no-solicitation rules are respectivelygoverned by different principles. UnderStoddard-Quirkand subsequentcases,a nondiscriminatory rule forbiddingemployees to distribute union literature during their freetime in"working areas" of a plant is not presumptivelyinvalid, whereas one banning distribution by employees ontheir owntime in"nonworking areas" is presumptivelyunlawful.27The evidence of a no-distribution rule applicable toemployees is relatively scant. Putting aside the prohibitionof the distribution of authorization cards in the shippingdepartment, substantially all that there is in the record onthe existence of such a rule is testimony by Farah that theCompany has "always prohibited distribution ... duringworking hours." 28 This generalization neither expresses anunlawful rule nor warrants a presumption of invalidity. Itserves no purpose to say that the rule is vague in that it doesnot expressly exclude "nonworking areas" of the plant, andthat an employee could reasonably take "working hours" tomean the workday, including its lunch and rest periods,rather than actual workingtime,29 for there is no evidencethat the rule, as expressed by Farah, was, either in terms orsubstance, ever communicated to any employee. Suchevidence is not supplied by the fact that late in October theCompany "stopped" employees from further distribution ofcards in the shipping department. The record does notestablish the terms in which the prohibition was expressedon that occasion; and, moreover, the term "nonworkingareas," as used inStoddard-Quirk,refers to sites in a plantwhere work is not customarily performed (such as, forexample, cafeterias and parking areas), and thus assuming,without deciding, that the cards may be classified as unionliterature, the relevant prohibition did not amount to a banon distribution in a "nonworking area." 30 In short, the26 It would neither add to, nor detract from, the recommended remedyhere to determinewhether the failure to notify the employees that they maynow solicit forunionpurposes during free time in the center corridor ofBuildingNo I has had the effect, so far as the employees are concerned, ofcontinuingthe previously unlawful prohibition for the corridor21E G ,National Steel Corporation vN L R B,415 F 2d 1231, 1233(C A 6), Laidlaw Corporation v. N LR B,414 F 2d 99, 103, 107 (C A 7)INThere ismuch inthe record dealing with rules governing "access" tothe plant, andthe distribution of literaturethere, by "nonemployees," butthat phase of the case,dealing withanother issue, should not be confusedwith the question whether the Companymaintainsan invalid no-distribution rule for employees29CompareAlkaline Battery Division of ESB, Inc v N L R B,F 2d(C A 4), decided March 26, 197030The dissent inStoddard-Quirk(at pp 628-629) viewed the majoritydecision thereas apparently holding that "union authorization andmembership cards" are "union literature,"and that anemployer may banthe distribution of such cards by employees in "working areas"in their freetimeWhethersuch a constructionof the majority's views is correct needrecord does not establish the existence of an unlawful no-distribution rule for employees at the Gateway plant.D.The Alleged No-Solicitation and No-DistributionRules Applicable to NonemployeesThe Company has had in effect for many years anunwritten policy of prohibiting nonemployees from solicit-ing or distributing literature to employees in the Gatewayplant. And as will appear in more detail later, it has refusedto permit representatives of Amalgamated, the internation-al labor body with which the Joint Board is affiliated, todistribute union literature on the Gateway premises. TheGeneral Counsel and the Charging Party maintain that theexclusion was unlawful, and the Respondent asserts thecontrary.A description of various features of the plant,including its entrance and exit areas, and of some datapertaining to its labor force, is a necessary preliminary to aresolution of the issue.The plant is situated on a roughly rectangular plot of landowned by the Company, and is surrounded by a fenceabout seven or eight feet high, with gate facilities forentering and leaving the premises. The parking facilitiesprovided by the Company are entirely within the fencedarea.On the south, the Company's property line runs parallelto Gateway Boulevard West, which is a three-lane, one-waystreet for westbound traffic, and runs parallel to a freeway,Interstate 10, to which it provides access at some distancefrom the plant. The nearest street to the west of thepremises is Hawkins Boulevard, and the north side parallelsViscount Boulevard. The east side abuts vacant land.Two of the gates, known as the Main and East Gates,faceGateway Boulevard West; a third, the West Gate,faces Hawkins Boulevard, and the fourth, the North Gate,faces Viscount Boulevard.31A driveway some 35 feet in length (Resp. Exh. 3) leadsfrom the Main Gate to Gateway Boulevard West which hasa posted speed limit of 45 miles per hour. The plant'scommunications center is located inside the fence near theMain Gate, and serves as the headquarters of the plant'suniformed security force, whose duties include the directionof traffic through the various gates.32 The Main Gate isusually open from 6 a.m. to 6:30 p.m. for both inbound andoutbound traffic, and can accommodate two lanes of cars.There is no stop sign along the driveway or at itsnot be decided here, nor is it necessary to determine whether theprohibitionofdistributionofauthorizationcards in the shippingdepartment amounted to a ban on the distribution of literature To do so,would neither validate the rule forbidding oral solicitation by employees ontheir free time in "working areas," nor establish the existence of a ruleforbidding distribution of literature by employees in "nonworking areas "91 In the interest of consistency, I identify the East, Main, West andNorthGates by thosenames inmaking findings, although they arerespectively also calledGates 1, 2, 3, and 4 in the examination andtestimonyof somewitnesses12The General Counsel and the Charging Party make a point of thefact that the guards carry side arms, and that the fence is topped by barbedwireThe point has more color than materiality There is no evidence thatthe purpose of the side arms and barbed wire is to discourage unionactivity rather than to protect the security of the premises, and one wouldthink it plain that if the Company has a right to forbid nonemployees tosolicit employees or distributeliteratureto them on its premises, the right isnot diminished by the presence of the barbed wire and the armed securityforce FARAH MANUFACTURING CO.intersection with Gateway Boulevard West, and departingtraffic must turn in one direction (west) on that street.The East Gate is connected with Gateway BoulevardWest by a driveway of some 20 feet in length, canaccommodate two lanes of traffic, is open from about 6:30to 7:30 in the morning, and again from about 3:30 to 5:30in the afternoon, but is used only for outbound traffic.There is no stop sign along the driveway or at itsintersection with Gateway Boulevard West, and outboundtraffic must turn west into Gateway Boulevard West.The West Gate is connected with Hawkins Boulevard,which is a four-lane divided highway, by a street known asFarah Road, which for a distance of some 20 or 25 feetbetween the Company's property line and the point wherethe roadmeetsHawkins Boulevard is public property. Thegate is located some distance inside the plant premises, butnothing visibly indicates which portion of Farah Roadbetween the gate and Hawkins Boulevard is privateproperty and which is public. The gate is open for inboundtraffic between 6 and 7:30 a.m., and for both inbound andoutbound traffic between 11:30 a.m. and 12.35 p.m., andbetween 3:30 and 5:30 p.m. Farah Road can accommodatethree lanes of traffic. There is a stop sign for outboundtraffic on the street near its point of intersection withHawkins Boulevard which has a posted speed limit of 40milesper hourThe North Gate is connected to Viscount Boulevard,which is a four-lane divided highway, by a driveway. TheGateway facilities along the driveway actually consist oftwo gates, one about 25 feet from the street, and the otherabout 300 feet farther inside the property. Both gates areused only for outbound traffic, and are both open from6:30 to 7.30 a m.; 11.30 a.m. to 12:40 p.m.; and 3:30 to 5:30p.m.33 There is no stop sign for the intersection of thedriveway with Viscount BoulevardMany, if not most, of the Gateway plant's force of about3,000 employees are of Mexican ancestry, and most speakboth Spanish and English, but all (with one possibleexception) are American citizens. Some 2,583 (86 percent)of the employees reside in El Paso, which is adjacent to theborder with Mexico, has an area of about 117 square miles,and a population of about 350,000. While some of the ElPaso employees reside in substantially separated areas ofthe city, a majority of them are concentrated in severalneighboring postal zip code areas situated along the borderwith Mexico (Resp. Exh. 12). About 231 of the labor force(between 7 and 8 percent) reside in the neighboringMexican city of Juarez, which has a population ofapproximately 470,000. The balance, some 185 (about 633Findings as to the times the northern exit area is used are based onConroy's testimony, which differs somewhat regarding the subject fromFarah's Conroy appears to me to be more familiar with the matter34Findings as to the number who travel by private automobile and bycompany-operated bus are based on Farah's estimates, which are not inmaterial disputeA census (Resp Exh II) of entering and departingautomobiles, buses, and the "occupants" of both types of vehicles, made onJanuary 12. 1970, several days before the hearing, during periodsembracing those when employees customarily arrive and leave, broadlytends to support Farah's estimates, but is no more definitive, since thecount covered more extensive periods during the day than those in whichthe employees generally arrive and leave, and did not distinguish betweenautomobiles carrying employees and those conveying others, and between613percent), reside on American soil outside the El Paso citylimits, all but one within a distance of 30 miles of the plant.A large majority of the employees, about 2,700, go to andfrom the plant by private automobile, and most of the carsthus used are parked during the workday on the Gatewaypremises.Except for a relatively few, the rest of theemployees, numbering about 300, arrive and leave on busesoperated by the Company for that purpose. The buses, atleast some of which serve the Company's other El Pasoplants, travel prescribed routes and make scheduled stops.The vast majority of the labor force leave the plant premisesbetween 4:10 p.m. and 6 p.m. using one or the other of thefour gates, all of which are open for all or most of thatperiod.34The evidence of the refusal to permit the distribution ofunion literature in the Gateway plant's parking area may bebriefly summarized.Whatoccurred,in matenal substance,was that on March 13, 1969, Antonio Pena, "internationalrepresentative" of Amalgamated, accompanied by someother organizers on its staff,went successively to the plant'sWest and Main Gates, and to its office; on each occasionidentified himself by name and connection with Amalga-mated to a member of the plant's security force or otherrepresentative of the management;and requested permis-sion for himself and his companions to distribute leaflets inthe parking area on the plant premises; and that in eachinstance the guard or other representative of the Companyrefused to grant such permission.35 Pena's requests, as Iinfer, were not only made on behalf of Amalgamated, buton that of its affiliated Joint Board as part of a jointenterprise by both to organize the Gateway employees.On April 10, 1969,Pena,as international representativeof Amalgamated, wrote a letter on Joint Board stationery,addressed to Farah at the plant, requesting permission forunion representatives "to distributein anorderly mannerour union literature to your employees" (on the Gatewayplant premises, according to thesenseof the letter). Farahreceived the letter, but has not replied to it.36The general test by which to measure the legality of theCompany's rejection of Pena's requests of March 13 is setforth inN L.R.B. v. Babcock & Wilcox,351U.S. 105,112-113,where the Supreme Court, striking a balancebetween the right of an employer to use his property andthe statutory right of employees to self-organization whichmay depend on their ability "to learn (its) advantages .. .from others," held, in material substance, that an employermay not bar distribution of literature on his property bynonemployee union organizers if he does so on adiscriminatory basis, or his employees are "beyond thereach of reasonable union efforts to communicate withemployee and nonemployee occupants35 1 have omitted various detailsof what passed between Pena and thosetowhom he spokeat the plant,as they addnothing of material substanceto the case36 In the letter,Pena states that an effort had been made by "organizersrepresentingtheAmalgamatedtomakea distribution of unionliterature atyour plantgates,"and that guards at the gatesrejected arequest for an "opportunitytomake such distribution" This, of course, isnot probative evidence ofwhat occurred on March13,butInote, inaddition, that in his testimony,Pena describes no request for leave todistribute `atthe plant gates"The requests he made,according to hisaccount, were to distributeleaflets in the parking area 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem" elsewhere. The rejection of Pena's requests was notdiscriminatory, and thus the relevantissueiswhether theGateway employees are beyond the reach of reasonableefforts by Amalgamated or the Joint Board to communi-cate with them outside the plant. Obviously, in applying thetest here, the burden of proving that the Gateway laborforce cannot be reached by such efforts rests with theGeneral Counsel. I hold for reasons that follow that theburden has not been met.The General Counsel and the Charging Party maintainthat reasonable efforts have been made to communicateunion information to the employees by leaflet distributionoutside the gates on October 28 and November 5, 1969; andthat the episodes demonstrate that such a method isineffective and hazardous, and, correspondingly, illustratethe need for distribution in the plant's parking area. Thesole evidence of the distribution episodes is contained in thetestimony of two Amalgamated organizers, GuadalupeCarrillo and Sophie Gonzales, both called by the Union,but their testimony falls short of establishing thatdistribution outside the gates is not a reasonable alternativeto distribution in the Company's parking area.According to Miss Carrillo, on October 28, beginningabout 4 p.m. (shortly before the start of the departureperiod for most of the employees), and "until all of the carsleft," and stationing herself outside the West Gate in thecenter of Farah Road near its intersection with HawkinsBoulevard, she attempted to distribute leaflets to inboundand outbound traffic, engaging in the activity without anyinterference from the security force or other plantpersonnel.37Characterizing the task as "too difficultbecause itwas too dangerous," she says that she distributedabout 50 or 60 leaflets on that occasion. She also testifiedthat stationing herself in the driveway outside of the NorthGate on or about November 5, she distributed about thesame number over a period of about 20 minutes. In thisarea,too,according to her, "it was very difficult todistribute any literature because I was much in danger,"and she testified that a bus "hit" her while she was in thearea.Her testimony is not a reliable guide to the feasibility ofdistribution near the plant gates. In the first place, sheadmittedly distributed at the North Gate on November 5for only about 20 minutes. It does not appear what time shearrived there. According to her account, she came to theWest Gate first, at about 4 p.m., remained there for anunspecified period, and then proceeded to the North Gate37According to Miss Carrillo, she had stationed herself a little earlierclose to theWest Gate (apparently within the Company's property line),but a plant guard cameby and told her to leave, stating thatshe was in "aprivate zone," and cautioning her to be careful of traffic She then took upthe stationcloser to HawkinsBoulevard,and engagedindistributionactivity there without anyinterferenceThe fact that there is no visibleindication ofdivision in Farah Road and the other driveways between theCompany's property line and public property adds nothing of substance tothis case If the refusalto permit distribution inside the plant premises waslawful,the absenceof any visible indication of the Company's propertyline in the driveways is immaterial,at least in theabsence ofany evidencethatAmalgamatedor the Joint Board has sought, and been denied,information as to the locationof the line, and been materially hampered bythe lack ofit in distribution outside thegates Thereis no such evidence38The trafficcensus ofJanuary 12, 1970, which counted 706 vehiclesoutbound through the North Gate between 3 30 and 6 p in provides nomaterial helpindetermining the trafficvolume during the 20-minute(which is a substantial distance from the West Gate). Thedeparture period for day shift employees begins at 4:10p.m. and continues until about 6 p.m. The nub of the matteris that even if one could approximate the time Miss Carrilloarrived at the North Gate at, say, about 4:30 p.m., therecord does not establish in what volume traffic camethrough the gate in the 20 minutes she distributed there.38Second, her claim that a bus "hit" her is simply untrue.She subsequently receded from the claim with testimonythat "the bus comes by pretty fast and thereisa small,narrow sidewalk and the bus was coming by and it cameclose to that sidewalk and I had to jump." From this itwould appear that she was not in the driveway at the timeof the alleged episode, but, in any case, at a subsequentpoint, when interrogation focused on whether the bus had"actually hit" her, she said that she had been hit "only withthe air, the force of the air, then I jumped." This, like theuntrue testimony that the bus "hit" her, appears to me to bea puffed makeweight for her claim that distribution outsidethe North and West Gates was a dangerous enterprise 39Moreover, in evaluating the claim, it should be rememberedthat there is a stopsignon Farah Road at its intersectionwith Hawkins Boulevard, so that outbound cars carryingemployees after the day's work must stop beforeenteringHawkins Boulevard; that inbound traffic running north onHawkins must make a right turn into Farah Road, whileinbound traffic running south along Hawkins must make aleft turn at a median point in that street opposite FarahRoad, and cross the northbound Hawkins traffic lanesbefore entering Farah Road to approach the West Gate;that thus, entering Farah Road from either direction onHawkins Boulevard, inbound traffic would, in the normalcourse, very likely move at a slow pace past the point whereMiss Carrillo says she was stationed, especially during aperiod such as the one in question when there is likely to besubstantial inbound, as well as outbound, traffic; 40 andthat departing traffic at the North Gate must make a rightturn into Viscount Boulevard, and thus would normally bemoving at a slow rate at least immediately before startingthe turn.In sum,while commonsense tellsus that a persondistributing leaflets at driveway locations whereMissCarrillo says she was stationed would have to have dueregard to the traffic conditions present, the physicalcharacteristicsof the twoareasdo not of themselvesestablish that it is dangerous to distribute from eitherlocation, and because of the earmarks of exaggeration inher testimony on the subject, I am unable to attach anyperiod Miss Carrillo says she wasat the gate39AlthoughMiss Carrillo is not proficientin the useof English, herclaim that she was "hit" was not theproduct ofinadvertence She testifiedin Spanish through a qualified interpreter called by theJoint Board She isan experienced union organizer,having worked for Amalgamated in thatcapacity for several years,there is no indication that she did notunderstandallquestionsput to her,as rendered in Spanish, and her claimthat she was"hit" came in response to an uncomplicated questionwhethershe had been "hit by any car " It is noteworthythat she madea point ofsaying that it did not occurthe "first time" she distributed literature, buton the secondoccasion40Miss Carrillodoes not estimate the numberof inbound oroutboundvehicles thatpassed her station onFarah Road, but it may be noted thatthe census of vehicles that passed through theWest Gate between 3 30p in and 6 p in on January 12, 1970 counted 370 outbound and 148inbound vehicles FARAH MANUFACTURING CO.weight to her testimony that she found it "too dangerous,"or that she was in "much danger,"at either location,or thatshe was "hit," whether by "the force of the air" from a busor otherwise.41Third, although she concedes that at the time of herNovember 5 distribution near the North Gate, others weredistributing leaflets for Amalgamated outside the Main andEast Gates, neither the General Counsel nor the ChargingParty offered any evidence as to the distribution results ateither the Main or East Gates, nor gave any explanation ofthe reason for the omission. Much the same can be said fortheOctober 28 distribution on Farah Road outside theWestGate.Concededly,while she was engaged indistributionat that location two people, whom sheidentifiedby name, stood at the stop sign distributingleafletsfor Amalgamated to occupants of outbound cars asthey "were stopping"; yet neither of the two distributorswas called, and the record is barren of the results of theirdistribution. To a point made by the General Counsel to theeffect that distributors stationed at the stop sign would notbe on the left, or driver's, side of outbound vehicles, it isenough to say that that still does not prove theirdistribution volume, and that the omission takes on addedimportance from testimony by Miss Carrillo that "many"of the windows on the right side of such departing cars wereopen, while "some of them were closed." 42MissGonzales' testimony reinforces a conclusion that theevidence offered as to the feasibility of leaflet distributionin significant volume outside the gates is at best inconclu-sive. She gave testimony to the effect that accompanied bytwo otherunion representatives(one of them AntonioSanchez), she stationed herself for leaflet distributionoutside the Main Gate, on October 28,43 at 4:10 p.m., when"a shift . . comes out," but that only one or two carsentered, and two left, through the gate during some 20minutes; that at about 4:30 p.m., after leaving a supply ofleafletswith her two companions for distribution at theMain Gate, she took up a position on the curb lining thedriveway outside the East Gate (which, like the Main Gate,as previously noted, faces Gateway Boulevard West); thatduring a period of "about half an hour till all the peoplecame out," she distributed leaflets to "maybe 75 or 100"outbound cars out of some "400 or 500" cars that camethrough the East Gate, moving principally in two lanes,over a period of about a half hour starting at 5.10 p.m., 44and that contemporaneously there were three or fourpersons (includingMiss Carrillo, as I infer from her41CompareGeneral Dynamics,137 NLRB 1725, 1728, where the Boardheld that in the circumstances presented, the existence of heavy trafficentering a private street leading to plant gates,and some difficulty indistributing to the occupants of the cars proceeding on the street towardthe gates, did not give rise to a right in a union to distribute on anemployer's property inside the gates42 1 find no weight in a claim in the General Counsel's brief to the effectthat "the north side" of Farah Road (that is, the side on which the stopsign is located) "is steeply angled beginning with the curb and offers littleor no standing room " As support for the position, he cites a photograph(G C Exh 20),but it was taken from such a distance and angle as to showalmost nothing of Farah Road located beyond an intervening hill shown inthe pictureAnother photograph (Resp Exh 8) far more accurately showsthat there is ample level ground along the "north side" of Farah Roadleading to the stop sign, and certainly more than enough on which to standinside the curb line near the point where cars would generally stop beforeturning into Hawkins Boulevard615testimony) distributing Amalgamated leaflets outside theWest Gate, and at least one at the North Gate.The record does not explain why only two cars would exitthrough the Main Gate for some 20 minutes after theexodus of homeward bound employees began, in contrastto the West Gate, through which, judging by Miss Carrillo'stestimony, a substantial volume of outbound vehiclespassed during much the same period.In any case, MissGonzales' testimony, like that of Miss Carrillo, demon-strates the unexplained failure of the General Counsel andtheCharging Party to produce distribution figures thatcould be meaningful.The testimony of both witnesses,taken as a whole, would lead one to believe that during theperiod of departure of most of the labor force from theplant by car, the two distributed a total of some 125 to 160leaflets during substantially the same period on October 28to occupants of outbound vehicles. But, according to MissGonzales,there was a total of seven or eight (including thetwo she left at the Main Gate) who either distributedleaflets,or had them available for distribution, at thevarious gates on that date. The record contains no evidenceas to the distribution results of the five or six other unionrepresentatives who were stationed with leaflets outside theplant gates on October 28.The nub of the matter is that in the absence of suchevidence it would be no more than a guess to say thatAmalgamated or the Joint Board must gain admission tothe plant's parking lot in order to distribute union leaflets toa meaningful number of the employees, and the guess ismade all the more hazardous by the paucity of reliableevidence concerning the results of distribution on Novem-ber 5. The importance of the failure to produce the evidencein question is underlined byGeneral Dynamics,137 NLRB1725,where the Board (at p. 1728), in upholding anemployer's right to prohibit distribution of literature on itsproperty by a union, gave as a consideration that the labororganization "got a handbill in almost every fourth car"outside two of five plant entrances where distributionoccurred,doing so in traffic conditions that madedistribution somewhat difficult.Moreover, the fact that approximately 300 of theGateway labor force ofsome 3,000 travelto and from workat the plant by company-operated buses does not make acase for compelling the Company to permit distribution onitspremises by nonemployee union personnel.45 I agreewith the General Counsel and the Charging Party that43 I infer that the date was October 28 from Miss Gonzales' testimonythat her leaflet distribution occurred on a Tuesday in the last week inOctober I note,also, in passing,that she refers at a number of places inher testimony to GatewayBoulevard West, as "thefreeway,"whereas it isInterstate 10 which is a freeway Gateway Boulevard West runs parallel toInterstate 10 for substantially more than the length of the plant,joining thefreeway at some distance from it44The estimate of 400 or 500 outbound cars through the East Gateduring the period specified is substantially in excess of the number, 330,that passed through the gate between3 30 and 6 p inon January 12, 1970,according to the census taken that day45The approximation of the number who use the buses is based onFarah's uncontradicted estimate that some 2,700 employees come and goby private automobile, and about "300 plus" by bus The census ofJanuary 12, 1970 counted 10 inbound buses with 361 occupants in the"morning,"and 12 outbound buses with 525 occupants in the "afternoon,"but at least some of the buses stop at the Company's other El Paso plants,(Continued) 616DECISIONSOF NATIONALLABOR RELATIONS BOARDdistribution at the bus stops away from the plant is notreasonably feasible 46 That conclusion is amply supportedby the evidence that 11 buses transport homeward boundGateway employees in the late afternoon, making acombined total of approximately 170 stops; and that in themorning, about the same number of buses, with a combinedtotal of about 200 stops, many at different locations than onthe afternoon routes, transport Gateway employees towork.47 Pena testified credibly that he does not know thebus itineraries (it does not appear that any effort has beenmade to ascertain them), but even if it be assumed thatdiligent inquiry (for example, of the large number ofemployees on the Joint Board's Gateway plant organizingcommittee) would yield meaningful information about thebus stops and schedules, and taking into account the factthatsomeof the stops are duplicated in various of theitineraries,so that one distributor could reach theoccupants of more than one bus at given locations, the taskof reaching a substantial undertaking, with the distinctpossibility that many of those given handbills would not beemployees of the Gateway plant, but of another of theCompany's El Paso facilities.But concluding, as I do, that it is unreasonable to expectAmalgamated or the Joint Board to make an effort todistribute union literature to the bus-riding employees attheir bus stops, I do not readBabcock & Wilcoxas vestingin either organization a right to distribute on the plantpremises simply because such a relatively small minority ofthe labor forceis notreasonably accessible fordistributionelsewhere.As is evident, employees in a plant have acommoninterestin their working conditions, and it isreasonable to expect that if a substantial number of themreceivecommunications, as by leaflet distribution, promis-ing improvement in working conditions through unionorganization,the messagewill soon spread to others in thenumber of the employees at the bus stops would be aformidable work force, the number of these very likelyincreasingwith the number who receive the message in thefirst instance.Thus if the vast majority of the Gatewayemployees, those who come and go by automobile, arereasonably accessible for leaflet distribution outside theplantgates-a matter that cannot be determined herebecause of deficiencies in the evidence on the subject-itappears to me that such accessibility accomplishes asufficientaccommodation between the statutory right ofself-organization given employees and the right of theemployer to the use of his property.What is more, distribution of literature by nonemployees,and the record does not establish how many of the occupants wereGateway employees,nor how many were en route from or to the otherestablishments,nor whether all the buses arnved or left during thecustomary arrival or departure periods of the employees46However,Ifindunimpressive,and unsupported by probativeevidence, Pena's opinion, based on hearsay, that bus-riding employees"would be afraid" to accept leaflets at bus stops away from the plantbecause the vehicles are operated by off-duty policemen The buses arethus operated,but no employee testified to such fear,and, what is more, itdoes not rationally appear why an employee would be more "afraid" toreceive a leaflet upon alighting at a bus stop away from the plant than toreceive one in the parking area or other bus-boarding site on the plantpremises,where he might be observed by a guard,as well as a bus driver41The bus itineraries appear in G C Exh I I In his brief, the GeneralCounsel mistakenly lists 18 afternoon buses,with a combined total of 325stopsFrom the exhibit,it is apparent that only I I of the afternoon buseswhether in the plant or outside the gates or at bus stops, byno means exhausts the available channels of communica-tion with the employees. The point is that El Paso has twodaily English-language newspapers, one (El Paso Times)with a circulation of about 58,000, and the other (El PasoHerald Post) with a circulation of some 43,000, and aSpanish-language daily (El Continental, printed in Juarez,but circulated only in El Paso), with a circulation of about8,000; 48 that three Spanish-language daily newspapers (twoprinted in Juarez, and the third in El Paso), one with acirculation of 15,000, another with 28,000, and the thirdwith 8,000, are published for circulation in Juarez; and thatAmalgamated and the Joint Board have admittedly notused any public communications media in the El Paso areato communicate with the Gateway employees.Pena offered the explanation that the organizations didnot know "which (of the media) to use," and that theexpense "would be prohibitive." The latter ismerecharacterization without supporting weight, for there is noevidence of the advertising cost in any of the media, nor ofthe resources of either Amalgamated or the Joint Board 49Pena admittedly has not looked into the cost of advertise-ment in the El Paso newspapers (although testifying,without specifying results, that on some occasion hechecked the cost of advertising in Juarez newspapers, andover radio stations there).The other claim also provides no justification forrequiring the Company to make its property available fordistributionby nonemployees. The implication of theclaim,made evident in the briefs of both the GeneralCounsel and Charging Party, is that there are so manycommunications media in the El Paso-Juarez area as topreclude a rational choice among them as an effectivemeans of reaching the Gateway plant's employees. It is truethat according to an exhibit (G.C. Exh. 27), there are six"newspapers" (five in English) published for circulation inEl Paso, three television stations there (including one with aweekly I-hour program in Spanish), and eight radio stationsin the city (without Spanish language advertising orprograms); and that there are three Spanish-languagenewspapers published for circulation in Juarez, and onetelevision and nine radio stations there. But this statisticalabundance proves far less than the General Counsel andthe Charging Party seein it.As a starting point in thatregard,threeof the five El Paso English-languagepublicationsareplainlynotnewspapers of generalstop at the Gateway plant (about half stopping also at one or both of theother plants), and that combined stopsafterdeparture from the Gatewaypremises totalabout 17048The exhibit (G C Exh 27) listing public communications media in ElPaso and Juarez does not specifically say that the El Paso Times and ElPaso Herald Post are dailies of general circulation in El Paso,but it iscommon knowledge in that area that they are, and I take official notice,based on such knowledge, that they are the only two English languagedailies of general circulation in the El Paso area See,also,N W Ayer &Son'sDirectory of Newspapers and Periodicals(1969 edition, published byN W Ayer & Son, Inc, West Washington Sq, Philadelphia, Pa )49As Pena's characterization of the cost as "prohibitive"is not entitledto weight in any case, I see no need to measure its credibility in the light ofthe commonly known fact that Amalgamated is one of America'smajornationwide labor organizations FARAH MANUFACTURING CO.617circulation, and the fact is that there are only two English-language dailies in El Paso.50 Advertisers in substantialurban population areas often have a choice among manymedia, yet make the choice; and the fact that there are asubstantial number of television and radio stations in the ElPaso-Juarez area appears to me to be an insubstantialjustification for not using either one or both of the English-language dailies, and one or more of the Spanish-languagenewspapers in the area to reach those among theemployees, whether resident in Juarez or not, who read theSpanish-language press. In the absence of such efforts, howcan one predict, with reasonable certainty, that paidinsertions containing material such as statements of unionpositions, advertisement of union meetings, and clippingsto be completed by the reading employee with his name andaddress and returned by him to Amalgamated, would nothave a reasonably effective organizational impact on theGateway labor force? One would think that the best way todetermine the efficacy of such an effort is to make it. AJudgment without it, on the basis of this record, is nothingbut a guess.In reaching this conclusion, I am fully mindful ofSoloCup Co,172 NLRB No. 110,51 where the Board, in passingon the legality of the exclusion of nonemployee organizersfrom a plant located in a Chicago industrial park, and thevalidity of the enforcement of a no-distribution rule there,noted that because of wide dispersion of the employees'homes in Chicago and "surrounding towns," it "would bevirtually impossible for the Union, without a list ofaddresses,.to meet the Solo employees away from theplantpremisesand convey its message"; and that"additionally ... in view of the number of differentnewspapers, radio and television stations operating inChicago and the surrounding areas, the Union would havea problem in any event deciding on the appropriate stationsor newspapers, and would not be able to reach theemployees effectivelywith itsmessage through suchmedia "52The situation is materially different here. For one thing,unlike the case inSolo Cup,ithas not been demonstratedhere that effective distribution outside the plant gates is notreasonably feasible. For another, El Paso, in which all but arelatively small minority of the Gateway employees reside,has about one-tenth of Chicago's population of some3,500,000 (not to speak of the population of the"surrounding towns" in the vicinity of Chicago); and isabout half the size of Chicago in area.53 Obviously, ElPaso's considerably smaller population and area materiallyreduce the "problem" of communicating with the Gatewayemployees away from the plant. On that score, this case isfar'more analogous toGeneral Dynamics, supra,whichinvolved a plant in Rochester, New York, a city roughly thesize of El Paso; and where the Board, in holding (at p. 1728)that the employees were reasonably accessible to a unionelsewhere than in the plant, made a point of the fact thattheunion "did not avail itself of other channels ofcommunication such as newspapers, radio and television."That point is particularly apt here, for a large proportion ofthe Gateway employees are of the same Spanish-speakingethnic stock, and it is reasonable to expect that the messageof one or more suitable advertisements by Amalgamated orthe Joint Board in even one of the Spanish-language dailiesin the El Paso-Juarez area would come to the attention of asubstantial number of the Spanish-speaking employees(including some of the relatively small number of residentsin Juarez), and spread from them to others.Itmay be more convenient and less expensive for thoseseeking to organize the employees to use the Company'sproperty for that purpose than to attempt to reach themelsewhere, and, needless to say, one cannot fault them forseeking to pursue an organizational method that seemsmore efficient and economical to them; but the test forcompelling an employer to open his property to nonem-ployee union organizers is not whether admission to theplant would spare them motion and expense, but whetherthey can reach the employees elsewhere through the use ofreasonable efforts.The record, in sum, does not establish that the Gatewayemployees are beyond the reach of such efforts, nor that therule barring solicitation or distribution by nonemployees onthe Gateway premises has been discriminatorily applied;and thus I shall recommend dismissal of the allegations thattheRespondent violated the Act "by promulgating,maintaining, and enforcing a rule prohibiting solicitationfor union activity and distribution of union literature on itsproperty by nonemployees."IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.soOne of the other three English-language"newspapers."judging by itsname,The Sun Shopper,appears to be a shopping publication While it hasa circulation of 60,000, the record does not establish the frequency ofpublication,nor whether its circulation is paid or free(as is commonlyknown is often the case,at least in part,with such publications) The othertwo are The Interpreter,with a circulation of 10,500,and, according to therecord,published"for (the)Negro market",and The Labor Advocate, witha circulation of 3,000 The record does not establish the frequency of issueof either of these publications51Enforcement denied March 11, 1970, 73 LRRM 2789(C A 7) ongrounds not material here52With due deference to the Board,itisfairly arguable that itsobservations inSolo Cupabout the problem of reaching the employeesaway from the plant were unnecessary to the end results in the case, for itlater went on to say that whether or not a rule of the employer excludingunion organizers was in itself invalid, the rule of exclusion, and theenforcement of a no-distribution rule, were unlawful because they werediscriminatorilydesigned for, and enforced solely against, the unioninvolved, and that, in addition, upon the analogy ofAmalgamated FoodEmployees Union v Logan Valley Plaza,389 U S 911, where the SupremeCourt sustained a right of peaceful picketing and distribution of unionliteratureby nonemployees in a privately owned shopping center, theemployer similarly could not deny union organizers access to the industrialpark for distribution of literature51On the basis ofThe Columbia Encyclopedia(3rd ed 1963), 1 takeofficial notice that Chicago has a population of over 3,500,000, and an areaof more than 200 square miles, and that the Chicago metropolitan area hasa population in excess of 6,000,000, and covers about 460 square miles 618DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYconclusions of law,and upon the entire record in thisproceeding,Irecommend that FarahManufacturingCompany,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership of its employees in El PasoDistrict Joint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO,or in any other labor organization, bydischargingany employee,or in any other mannerdiscriminating against any employee with respect to suchemployee's hire,tenure of employment,or anyterm andcondition of employment.(b) Promulgating,maintaining,enforcing,or applying ator on its premises known as the Gateway plant in El Paso,Texas, any directive,regulation or rule which in terms oreffect prohibits or prevents any of its employees,duringtimes when they are not at work or required to be at work,from orally soliciting any other employees,during anytimeswhen such other employees are not at work orrequired to be at work,to become members of any labororganization or to engage in any activity in, or on behalf of,any such organization;orprohibits or prevents anyemployees,during times when they are thus free, fromdiscussing any matters pertaining to activity,interest,support of, or membership in any labor organization, withany other employees who are also not at work or requiredto be at work.(c)Interrogatingany of its employees as to anyemployee's activities,membership or interest in, support of,or adherence to, any labor organization,in a mannerconstituting interference, restraint or coercion in violationof Section 8(a)(1) of the Act.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization;to form,join,or assist any labor organiza-tion;to bargain collectively through representatives of theirown choosing; to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Take thefollowing affirmative actions which,I find,will effectuate the policies of the Act:(a)Offer Adan Gonzales immediate and full reinstate-ment to his former position, or if it no longer exists to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges,as provided inSection V, above, entitled "The Remedy,"and make himwhole according to the formula and method prescribed insaid Section V.(b)Preserveuntilcompliancewith any order forreinstatement or back pay made by the National LaborRelations Board in this proceeding is effectuated,and makeavailable to the said Board or its agents, upon request, forexaminationand copying, all payroll records, socialsecurity records, timecards and personnel records, whichmay be relevant to a determination of the amount of backpay due,and to the reinstatement and related rightsprovidedby such order.55 In accordance with the Board's past interpretation,the expression"formeror a substantially equivalent,position" is intended to mean"former position whereever possible, but if such position is no longer inexistence,then to a substantially equivalent position "Chase National Bankof New York,65 LRRM 827Having found that the Respondent has engaged in unfairlabor practices violative of Sections 8(a)(1) and 8(a)(3) ofthe Act, I shall recommend below that it cease and desistfrom the unfair labor practices found and take certainaffirmative actions designed to effectuate the policies of theActIn view of the nature and extent of the unfair laborpractices committed, and in order to make effective theinterdependent guarantees of Section 7 of the Act, I shallrecommend an order below which will in effect require theRespondent to refrain in the future from abridging any ofthe rights guaranteed employees by Section 7.54Having found that the Company discriminatorily dis-charged Adan Gonzales on October 21, 1969, in violationof Section 8(a)(1) and (3) of the Act, I shall recommendbelow that the Company offer him immediate and fullreinstatement to his former, or a substantially equivalent,position,-55without prejudice to his seniority and otherrights and privileges, and make him whole for any loss ofpay he may have suffered by reason of his said dischargefrom the date of such discharge to the date on which he isoffered reinstatement, as aforesaid, together with interestthereon as provided below; and that the said loss of pay becomputed in accordance with the formula and methodprescribed by the Board inF.W.Woolworth Company,90NLRB 289, and include interest at the rate of 6 percent perannum, as provided inIsisPlumbing & Heating Co,138NLRB 716.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in the proceeding, I make thefollowing conclusions of law:1.The Company is, and has been at all material times,an employer within the meaning of Section 2(2) of the Act.2.The Joint Board is, and has been at all material times,a labor organization within the meaning of Section 2(5) ofthe Act3.By discriminatorily discharging Adan Gonzales, asfound above, the Company has engaged, and is engaging, inunfair labor practices within the meaning of Section 8(a)(3)of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Section7 of the Act, as found above, the Company has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSections 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, and54a discriminatory discharge of an employee because of his unionaffiliations goes tothe very heart of the ActN L R B v EntwistleManufacturingCo,120 F 2d 532, 536 (C A4)See alsoMayDepartment StoresvN L R B,326 U S 326,BethlehemSteel CompanyvNLRB,120F2d641 (CADC) FARAH MANUFACTURING CO(c)Notify Adan Gonzales, in the event that he is nowserving in the Armed Forces of the United States, of hisright to full reinstatement, upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(d) Post in conspicuous places at the Company's Gatewayplant in El Paso, Texas, including all places there wherenotices to employees are customarily posted, copies of thenotice attached hereto. Copies of the said notice, to befurnished by the Regional Director of Region 28 of theNational Labor Relations Board, shall, after being dulysigned by an authorized representative of the Company, be16 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended order hereinshall, as provided in Section 10248 of the Rules and Regulations. beadopted by the Board and become its findings, conclusions and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's order is enforced by a judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of the619postedby it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in suchconspicuous places. Reasonable steps shall be taken by thesaidCompany to insure that said notice is not covered,altered, or defaced by any other material.56(e)Notify the said Regional Director, in writing, within20 days from the date of receipt of this copy of a decision,what steps the Respondent has taken to complytherewith.57IT IS ALSO RECOMMENDED that the complaints bedismissed to the extent that they allege that the Companyengaged in any unfair labor practices not expressly foundabove.NationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "sr In the event that this recommended order is adopted by the Board,paragraph 2(e) thereof shall be modified to read "Notify theRegionalDirector, in writing, within 10 days from thedate ofthis order, what stepsthe Respondenthas takento comply therewith "